Citation Nr: 0716458	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, effective July 30, 2003.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, effective August 22, 2006.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for bilateral 
hearing loss and awarded a noncompensable (0 percent) rating, 
effective July 30, 2003.  In January 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.  The Board remanded this case for additional 
development in July 2006.  

In a September 2006 rating decision, the RO granted 
entitlement to an increased rating of 10 percent for 
bilateral hearing loss, effective August 22, 2006.  The 
veteran has not indicated that he is satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Effective July 30, 2003, the veteran's hearing loss 
disability is manifested by no greater than Level III hearing 
in both ears.

2.  Effective August 22, 2006, the veteran's hearing loss 
disability is manifested by no greater than Level II hearing 
in the right ear and Level V hearing in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to August 22, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, from August 22, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& West Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 
4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the veteran pre-adjudication notice, 
regarding the original service connection claim, by letter 
dated in August 2003.  After the RO granted service 
connection for bilateral hearing loss in December 2003, the 
veteran filed a notice of disagreement with the assigned 
rating in July 2004.  The RO assigned an increased rating of 
10 percent for bilateral hearing loss in September 2006.  
While the veteran was not provided a notice letter outlining 
the evidence necessary to substantiate an initial increased 
rating claim, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  As the veteran was granted service 
connection and assigned evaluations and effective dates, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.   The veteran also has not argued failure 
of notice; and in fact, demonstrated his understanding of the 
information necessary to substantiate an increased claim by 
testifying that his hearing loss disability had become worse.  
See Dalton v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 
2007).  As such, any defect with respect to the content of 
the notice requirement for the increased rating claim for 
bilateral hearing loss was non-prejudicial.    
                                                                        
In July 2006, the RO provided notice of the laws regarding 
assigning disability ratings and effective dates, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While this 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a September 2006 rating decision and 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

VA has obtained service medical records, obtained medical 
opinions as to the etiology and severity of the hearing loss 
disability, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for bilateral hearing loss 
in December 2003, assigning a 0 percent rating effective July 
30, 2003.  The veteran appealed this action.  In September 
2006, the RO assigned an increased rating of 10 percent for 
bilateral hearing loss, effective August 22, 2006.  The 
veteran has not indicated that he is satisfied with these 
ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

Rating higher than 0 percent

Effective July 30, 2003, the veteran was assigned a 0 percent 
evaluation for bilateral hearing loss.  

An August 2003 private audiogram report shows the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
65
65
59
LEFT
45
70
65
65
61

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.

On the authorized VA audiological evaluation in September 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
55
60
51
LEFT
45
55
60
65
56

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.

A May 2004 private medical statement notes that the veteran's 
hearing had remained stable since the last audiometric 
evaluation in August 2003 and that he continued to present 
with a significant permanent hearing impairment in both ears.

Taking into account the evidence set out above, the 
preponderance of the evidence is against a rating in excess 
of 0 percent for bilateral hearing loss, effective July 30, 
2003.  Specifically, the audiological findings when applied 
to the above cited rating criteria translate to literal 
designations of no greater than Level III hearing in both 
ears.  These audiological findings do not support the 
assignment of a rating higher than 0 percent under applicable 
regulations.  See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  
The veteran's acuity also does not fall under the exceptional 
patterns of hearing impairment, as pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not shown to be 55 decibels or more; or 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86.   

Rating higher than 10 percent 

Effective August 22, 2006, a 10 percent rating was assigned 
for bilateral hearing loss. 

On the authorized audiological evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
60
65
59
LEFT
50
65
65
70
63

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 68 percent in the left ear.

Taking into account the evidence set out above, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for bilateral hearing loss, effective August 
22, 2006.  Specifically, the audiological findings when 
applied to the above cited rating criteria translate to 
literal designations of no greater than Level II hearing in 
the right ear and Level V hearing in the left ear.  These 
audiological findings do not support the assignment of a 
rating higher than 10 percent under applicable regulations.  
See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  The 
veteran's acuity also does not fall under the exceptional 
patterns of hearing impairment, as pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not shown to be 55 decibels or more; or 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's bilateral hearing loss warranted a 
rating higher than 0 percent, effective July 30, 2003; or a 
rating higher than 10 percent, effective August 22,2006.  For 
this reason, additional "staged ratings" are inapplicable 
to this case.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
bilateral hearing loss is not warranted.  

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's bilateral hearing loss.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of his hearing loss disability.  
Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss, effective July 30, 2003 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss, effective August 22, 2006 is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


